Citation Nr: 1317375	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  07-13 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for left hip degenerative joint disease.

2. Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a disability manifested by left thigh/hip numbness.


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1976 to October 1977.  He received a General Discharge.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of August 2006 and August 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which respectively denied the Veteran's service-connection claims for a lumbar spine disability and a left hip disability.  The Veteran disagreed with these determinations and perfected an appeal.  In April 2011, the Board waived any issue of timeliness as to the filing of a substantive appeal in this case.  See Percy v. Shinseki, 23 Vet. App. 37 (2009), (8 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely and, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal).

In March 2011, the Veteran testified by videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the claims files.

In October 2010, April 2011, May 2012, and October 2012, the Board remanded the claims for additional action.  The case has been returned to the Board for disposition.


The Board notes that left hip issue has been reframed to more broadly reflect the benefit sought on appeal.
The Board also notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a disability manifested by left thigh/hip numbness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the left hip is not shown in service or within the initial post separation year; degenerative joint disease of the left hip is not attributable to service or any incident of service, to include a fall in service.

2.  A lumbar spine disability is not shown in service and arthritis is not shown within the initial post separation year; degenerative disc disease of the lumbar spine is not attributable to service or any incident of service, to include the alleged motor vehicle accident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the left hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ .303, 3.307, 3.309 (2012).

2.  The criteria for service connection for lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA satisfied its duty to notify.  The Veteran filed his claims in February 2006 and April 2007 for the back and hip disorders, respectively.  While VA provided him an initial VCAA letter in March 2006, VA had not provided fully adequate VCAA notice prior to the August 2006 and August 2007 rating decisions that denied the benefits sought.  However, VA provided the Veteran a fully compliant VCAA letter in October 2012 and, following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claims in February 2013.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  The Veteran has been afforded due process of law.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  Also, the Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA satisfied its duty to assist the Veteran.  VA obtained service treatment records along with all other available, relevant medical records to include Social Security Administration (SSA) records and associated these records with the claims files.  It is noted that VA attempted to obtain private treatment records from Hackley occupational Health Clinic, but these records were no longer available-they were destroyed.  Likewise, those records associated with the Veteran's denied 1985 SSA disability claim were not available as they were destroyed.  Also, VA requested that the Veteran provide copies of private treatment records by Drs. Gerdes and Traux, or provide authorization for release of any pertinent private medical records to VA.  No response was received.  In July 2011, VA requested that the Veteran provide copies of records associated with his 1990s workers' compensation claim due to a back condition.  This evidence was not provided, but the Veteran responded to the request with a statement indicating that his back "bothered" him before this work and that he was treated at Hackley Hospital.  In October 2011, VA requested records from the Michigan workers' compensation agency, which responded that no records were found and that they could only verify information in cases filed after April 2005.

VA afforded the Veteran appropriate VA medical examinations in response to the claims herein decided.  The Board previously reviewed the record, determined that the VA examinations of the left hip and lumbar spine were necessary to decide the claim of record, and remanded the case for the purpose of affording the Veteran appropriate VA examinations and obtaining pertinent medial opinions.  VA afforded the Veteran VA examinations in June 2012.  Addendums to the reports of examination dated in June 2012 were obtained in November 2012 and January 2013.  The Board has reviewed the examination reports along with the addendums and finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Lastly, VA afforded the Veteran a hearing on appeal.  A hearing transcript is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked questions to regarding the Veteran's report of continuity of symptoms, and informed him that a VA examination would likely be requested-noting that his attorney sought a VA examination and medical nexus opinion in this case.  The VLJ discussed the existence of possible outstanding evidence that might be obtained in support of the claims.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Additionally, the development sought by the Veteran's attorney-remand for VA examination with a nexus opinion-reflects an understanding the evidence necessary to establish entitlement to the benefits sought.  Therefore, the Board finds that the VLJ substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)

Accordingly, the Board will address the merits of the claim.

II.  Claims for Service Connection

The Veteran seeks VA disability compensation for left hip and lumbar spine disabilities.

The Veteran argues that his left hip disability is related to a fall in service.  He testified in March 2011 that he slipped and fell during basic training at Fort Dix, New Jersey.  He reported that he felt numb from his left hip to just above his left knee when he awoke the next day.

The Veteran also argues that his lumbar spine disability is related to a motor vehicle accident in service.  He testified that he was thrown through the windshield of a car during a motor vehicle accident in Germany in 1977.  The Veteran indicated that he began to have back problems anywhere from 6 months to a year after this accident, which progressively worsened year after year.  In a March 2006 statement, the Veteran indicated that his lower back has bothered him ever since the motor vehicle accident in service.

Also, in statements and testimony, the Veteran indicated a belief that his back disability caused or aggravated his left hip condition and/or that his left hip disability caused or aggravated his low back condition.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra., 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also, Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011),

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau to explain its holding.  Id.  Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether a nexus opinion could be rendered based on personal observation.  

Factual Background

Service treatment records include an undated treatment note indicating that the Veteran "was conscious at [the] scene" and had sustained a laceration to the upper outer aspect of his right arm.  He was released to the custody of the military police. This record did not specifically refer to a motor vehicle accident.  Service treatment records reflect no complaints, treatment, or diagnoses of a back disability or any condition related to a motor vehicle accident.  

Service treatment records further reflect that, in a January 1977, the Veteran presented with complaint of left hip pain of 1 week's duration due to a possible fall.  There was tenderness at the end point of the left hip.  In February 1977, he again complained of left hip pain from a fall several days earlier.  The assessment was possible fracture; x-ray showed no significant abnormalities of the left hip.  In April 1977, he reported left hip numbness since a fall in basic training and it was noted that x-rays were negative.  The Veteran was referred for an orthopedic evaluation.  Service treatment records show that he did not keep his April 1977 orthopedic appointment.

Report of separation examination dated in August 1977 reflects normal clinical evaluation of the spine, other musculoskeletal system, and lower extremities.  The Veteran did not report left hip symptoms on the medical history provided.  He denied a history of painful joints, cramps in his legs, arthritis or bursitis, neuritis, recurrent back pain, and bone, joint or other deformity.  The Veteran wrote that he was in good health.

VA treatment records dated in January 2006 reflect that the Veteran presented for psychological assessment pursuant to court order.  February 2006 VA treatment records reflect that the Veteran presented in connection with substance abuse problems.  He gave a post service history for legal and substance abuse problems.  It was noted that he was on probation for 2 years for "assault/terroristic threat in Sept[ember] 2005."  He reported having back pain.  Separately, he reported military service between 1976 and 1977 and a general discharge under honorable conditions because he could not do his job immediately after an auto accident.  A February 2006 VA psychiatric treatment note reflects a past history of benign tumor removal of the left thigh when the Veteran was a teenager.

In February 2006, VA received a claim for VA compensation for residuals of low back injury.  The Veteran reported that he was involved in a motor vehicle accident in Germany while in service and "I continue to suffer from back pain."

In a March 2006 statement, the Veteran reported that he sustained a back injury during a motor vehicle accident in service that has bothered him ever since.  He reported that he was transported to the hospital via ambulance.  The Veteran's mother submitted a sworn statement indicating that her son sustained back injuries during a 1977 car auto accident in service.

A March 2006 VA treatment note reflects a diagnosis for spondylosis of the lumbar spine, ongoing and problematic.  It was further noted that the Veteran had arthritis of the lower spine with severe degenerative disk disease of L4, L5 and grade 2 spondylosis of L5, S1.  Subsequently dated VA treatment records reflect follow-up for low back disability and pain management.  The Veteran denied sciatica or cauda equina.  Another March 2006 VA treatment note shows that the Veteran had no limp or gait abnormalities.

A VA treatment record dated in October 2006 reflects a history of onset and worsening of back pain since the Veteran was thrown from a motor vehicle in 1977 in Germany.  The assessment was low back pain, mechanical, with bilateral proximal leg pain.  It was noted that back pain was probably secondary to L5-S1 discogenic disease and spondylolisthesis.

A VA neurosurgery clinic note dated in October 2006 reflects moderate to marked degenerative disc disease with grade 1 spondylolisthesis; broad-based disc bulge causing stenosis; moderate to marked bilateral neural foraminal stenosis; and moderate facet hypertrophy.  The Veteran had anterolateral thigh numbness.

A February 2007 treatment note reflects complaint of "I screwed up my back."  The Veteran reported that he stepped wrong and fell on his rear.  He noted a prior history of back pain, which had increased since recently falling.  He reported chronic left-sided numbness of his leg.

VA treatment records dated in March 2007 reflect that the Veteran underwent L5-S1 laminectomy, posterior lumbar interbody fusion for grade 2 L5-S1 spondylosis.

A private emergency room note dated in March 2007 reflects that the Veteran presented with severe back and leg pain.  He denied leg pains prior to recent laminectomy surgery.

An informal conference reported dated in April 2007 reflects that the Veteran reported back pain beginning shortly after discharge and that he had been in a motor vehicle accident in about June 1977 in service.  He reported that he received treatment for his back in 1981 and then in 1987 at Hackley Hospital, but these records are no longer available.

An April 2007 VA treatment record reflects complaints of pain in the legs from the hips to his knees.  A May 2007 entry reflects complaints of worsening back pain since his surgery with radiating leg pain.

In a June 2007 statement, the Veteran reported that he fell in basic training and had left hip and thigh numbness.  He submitted duplicate copies of his service treatment records in support of his request for disability compensation for his left hip problems.  In a May 2008 statement, the Veteran argued that his back disability was secondary to his left hip condition and requested consideration under 38 C.F.R. § 3.310(b).

A May 2008 VA treatment record reflects that the Veteran presented for physical examination.  The examiner noted that he was an unreliable historian.  At this time, the Veteran reported that he received an early out from the military because of downsizing.

An August 2008 a private medical record shows that the Veteran requested a medical nexus opinion from his private physician.  The physician responded that "I can render a medical opinion that it is certainly possible some of his issues may be service related, but I certainly cannot be definitive in any way, shape, or form."  Subsequently, in an August 2008 letter, this same private physician wrote "To Whom it May Concern" that the Veteran had a number of pains that were extensively evaluated at the VA.  It was noted that the Veteran believes that this is service connected.  The physician indicated that, "While I don't believe it is possible to comment on the origin of these conclusively or definitely, I feel it is possible [that] some of this could be service related."

A September 2008 private medical record shows that the Veteran reported back and leg pain ongoing since about 1977 when he had a car accident.  He reported that back pain began about 2 months after the accident and has been chronic since that time.

A December 2008 private medical record reflects that the Veteran complained of low back pain and bilateral leg pain, status post L5-S1 fusion in 2007.  By history, he had symptoms since a roll over motor vehicle accident in service and that he had has left hip achiness and numbness since a fall.

A May 2010 VA treatment record reflects that the Veteran's gait was not impaired.

It is noted that that the record shows that the Veteran applied a second time for SSA benefits and SSA denied that claim in December 2009.  Medical records associated with the claim reflect that the Veteran's disabilities were evaluated, to include his back disorder.  Duplicate copies of VA and private medical records were associated with the SSA records.  These records reflect a history of low back pain related to a motor vehicle accident in 1977.

Report of VA hip examination dated in June 2012 reflects initially no diagnosis for any hip and/or thigh condition.  However, x-ray later revealed findings for degenerative joint disease of both hips.  Report of VA back examination dated in June 2012 reflects diagnoses for severe degenerative disc disease and spondylolisthesis of L4-5, diagnosed initially in 2006.  The examiner noted the pertinent medical history in the reports of examination and conducted an examination of the Veteran's conditions.  X-ray showed hardware removed from lower lumbar spine with new rightward lateral listhesis of L4 on L5.  The examiner opined that his conditions were less likely than not incurred in or caused by the claimed in-service injury or event.  Regarding the left hip, the examiner's rationale was that the Veteran's hip pain is more likely than not related to his degenerative disc disease of the lumbar spine.  The examiner acknowledged numbness of the left leg anterior thigh upon examination, but noted that medical evidence in the record demonstrated that the Veteran actually had possible L-4 radicular symptoms.  The examiner concluded that it was less likely than not that the Veteran's left hip problem was causing or aggravating the back problem, and instead suggested that the back aggravated his hip.  Regarding the back condition, the examiner's rationale was that "There is no evidence in the c[laims] file of [an] accident.  There is no evidence of treatment for back problems earlier than 2007 [and] DDD [degenerative disc disease] occurs as people age."

In a November 2012 addendum to the June 2012 reports of examination, the examiner noted that the left hip condition treated in service was a self-limiting condition and opined that his left anterior thigh condition with radicular elements is due to his back and "is therefore related to his service."

A February 2013 supplemental medical opinion from a VA physician reflects that he reviewed the record to include the prior VA medical examinations and opinions.  He noted that the Veteran had degenerative joint disease of the hips on x-ray study dated in June 2012.  He opined that:

* Degenerative joint disease of the left hip was less likely as not caused by or the result of or aggravated by any injury during military service.  He reasoned that the condition is most likely an age related change and related to chronic wear and tear activities.

* Degenerative joint disease of the left hip was less likely as not caused by or the result of or aggravated by his numbness, which he reports since the fall.  The physician noted that this would not alter the natural history of a joint as it was not accompanied by an abnormal gait and that the level of degenerative joint disease of the hip was normal for age-and appeared symmetric.

* The Veteran's lumbar spine condition and left hip degenerative joint disease are independent conditions.  The physician indicated that the Veteran has more left-sided symptoms due to radiculopathy, but he has symmetric bilateral hip degenerative joint disease consistent with age/labor related change.
* The minor hip degenerative joint disease would less likely as not be a causal or aggravating factor to the Veteran's long standing degenerative disc disease of the lumbar spine.  The physician noted that there was no evidence of abnormal gait due to hip condition.

Analysis:  Low Back Disability

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for low back disability.  A low back disability is not shown in service, arthritis is not shown within the initial post separation year, and degenerative disc disease of L5-S1-first shown many years after service-is not attributable to service, to include the motor vehicle accident in service.  Because a degenerative joint disease of the left hip is not a service-connected disability, as discussed below, the Veteran's theory of entitlement based on secondary service connection is without merit.  Furthermore, the medical evidence of record shows that lumbar spine disability is an independent condition from the Veteran's degenerative joint disease of the left hip.

The Veteran reports that he sustained back injuries from a June 1977 motor vehicle accident in service, and he submitted a lay statement from his mother stating the same.  Both the Veteran and his mother are competent to report that the Veteran was involved in a motor vehicle accident and that he sustained back injuries.  Also, the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra. at 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Furthermore, the Board accepts that the Veteran's was involved in a June 1977 motor vehicle accident in service based on his report, his mother's statement, and the undated service treatment record indicating that he "was conscious at [the] scene."

However, to the extent that the Veteran or his mother suggests in-service back injury and continuity of symptoms since service, the Board finds that they are not credible in view of normal clinical evaluation of spine on service separation examination dated in August 1977, the Veteran's denial of recurrent back pain on the history part of that exam, and the absence of any notation of back complaints or treatment in service.  This coupled with the absence of any documented back complaints for nearly 30 years following service separation weigh against the credibility of such an assertion.  Also, although the Board acknowledges that a motor vehicle accident occurred in service, the Board finds that the Veteran's report of an injury to the back in service is not credible because he has provided an inconsistent statements as to the date of onset of symptoms.  In April 2007, the Veteran reported that his back symptoms began shortly after discharge.  In February 2006, the Veteran suggested back pain since his motor vehicle accident in service, stating that he was in a motor vehicle accident and that "I continue to suffer from back pain."  In September 2008, he reported that his symptoms began about 2 months after the accident.  In March 2011, the Veteran testified that back symptoms began 6 months to 1 year after the accident.  

Furthermore, the Veteran has misrepresented the reason for his release from service on several occasions.  Most significantly, in February 2006 he reported that he was released from service because he could not perform his job immediately after an auto accident.  However, service personnel records show that he was separated due to a continuous display of apathetic attitudes in the performance of duties, a complete disregard for orders, and a total lack of responsibility.  Given the Veteran's inconsistent statements as to the date of onset of his symptoms, as well as the fact that he has misrepresented the reasons for his release on several occasions, to include erroneously attributing it to physical disability following his accident, the Board finds that the Veteran's statements as to his history are not credible and have greatly diminished probative value.

The Board acknowledges the August 2008 private medical opinion indicating that it is "possible" that some of the Veteran's medical problems "could" be related to service.  However, this opinion has little probative value here as it is entirely speculative and offers no basis for the opinion rendered.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).

The Board further acknowledges the notations in the medical records of low back pain related to a motor vehicle accident in service.  These notations appear to be predicated on the medical history as provided by the Veteran and then recorded in the clinical record.  The Board finds that an examiner's recording of medical history does not transform that medical history into competent medical nexus evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  See also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As such, this evidence does not establish the existence of lumbar spine disability related to service or the reported motor vehicle accident in service.  This evidence has limited probative value.

In this case, the Board assigns greater probative value to the service separation examination dated in 1977, which shows normal clinical evaluation of the spine and no history of recurrent back pain, and to the negative VA medical opinion dated in June 2012, which indicated that it was less likely than not that the Veteran's lumbar spine disability was incurred in or caused by the claimed in-service injury or event.  The Board finds that the service separation examination is more probative because it was prepared near in time to the alleged injury by a medical profession with consideration of a medical history prepared by the Veteran himself.  The Board further finds that VA medical opinion is highly probative as it was prepared by a skilled, neutral, medical professional after reviewing the claims files, obtaining a medical history, and conducting an examination.  The negative VA medical opinion indicates that the Veteran's degenerative disc disease was consistent with the aging process and, based on a review of the record-which were essentially absent medical records concerning the alleged motor vehicle accident and complaints related thereto for many years after service-was not incurred in or otherwise related to service.  The June 2012 VA opinion is also probative because the examiner supported the conclusion reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Notably, there is no fully favorable medical opinion in the record to weigh against this opinion.

The weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claim is denied.

Left Hip Disability

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for degenerative joint disease of the left hip.  Degenerative joint disease of the left hip is not shown in service or within the initial post separation year.  Rather, degenerative joint disease of the left hip is first shown many years after service and is not attributable to service, to include the fall in service.  Because a low back disability is not a service-connected disability, as discussed above, the Veteran's theory of entitlement based on secondary service connection is without merit.

The Veteran reports that he sustained a left hip when he slipped and fell during basic training in service and service treatment records corroborate that he was seen between January and April 1977 for left hip complaints including numbness  related to a fall.  The Veteran is competent to report his injury, symptoms, and treatment.  Layno, supra.  See also Falzone supra. at 405 (1995).

However, to the extent that the Veteran opines that degenerative joint disease of the left hip disability is related to service, to include his fall, the Board finds that he is not competent because the presence of degenerative joint disease is not susceptible to lay observation, unlike a broken leg.
Additionally, the Board finds that the Veteran is not credible with regard to his report of continuity of left hip symptoms since his fall in service based on his failure to report for an orthopedic consultation in service, the absence of any complaints at service separation, and the normal clinical evaluation of lower extremities on service separation examination dated in August 1977.  This coupled with the absence of any documented left hip complaints for roughly 30 years following service separation weigh against the credibility of such an assertion.  Also, the Board finds that the Veteran's report of left hip symptoms since his fall in service is not credible because he is an inconsistent historian.  He denied a history of painful joints on his service separation examination but, in December 2008, he reported left hip achiness and numbness since his fall in service.  This is incongruous.  Therefore, the Veteran is not credible.

Also, as discussed above, the record shows that the Veteran misrepresented the reasons for his separation to examiners, which further suggests that he is not a credible historian.  Because the Veteran is not credible as discussed above, his statements have diminished probative value.

Although an August 2008 private medical opinion indicates that it is "possible" that some of the Veteran's medical problems "could" be related to service pertains to his left hip, the Board finds that this opinion has little probative value as it is entirely speculative and offers no basis for the opinion rendered.  See Obert supra.  See also Sklar, supra.

In this case, the Board assigns greater probative value to the service separation examination dated in 1977, which shows normal clinical evaluation of the lower extremities and no history of left hip problems to include arthritis/bursitis, and to the negative VA medical opinion dated in February 2013, which indicated that it was less likely than not that the Veteran's degenerative joint disease of the left hip was caused by or the result of or aggravated by any injury in service.  The Board finds that the service separation examination is highly probative because it was prepared near in time to the alleged injury by a medical professional with consideration of a medical history prepared by the Veteran himself.  The Board further finds that VA medical opinion is highly probative as it was prepared by skilled, neutral, medical professionals after reviewing the claims files and includes a rationale.  The negative VA medical opinion reflects that the Veteran's degenerative joint disease of the left hip was consistent with the aging process and, based on their review of the record-the left hip condition treated in service was self-limiting-and because the degenerative changes of the left hip were symmetric with those of the right hip-suggesting that in-service trauma to the left hip was not responsible for the degenerative changes now shown.  Notably, there is no fully favorable medical opinion in the record to weigh against this opinion.

Accordingly, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.


ORDER

Service connection for degenerative joint disease of the left hip is denied.

Service connection for lumbar spine disability is denied.


REMAND

In addition to degenerative joint disease of the left hip, the record shows that the Veteran has symptoms of numbness.  Although the Veteran reported symptoms of left hip pain and numbness in service, service separation examination dated in 1977 reflects normal neurological examination.  Complaints of left leg and thigh numbness are first documented post service in conjunction with findings for lumbar spine disorder with a bulging disc in 2006.  The Veteran believes his current neurological symptoms are related to his fall in service because he had symptoms of numbness at that time.  In statement and testimony to VA, the Veteran suggests ongoing symptoms of left leg numbness since his fall in service.

VA obtained a medical opinion concerning the Veteran's left hip symptoms in February 2013.  This opinion reflects that:

* The Veteran does not have additional hip pathology-noting that in the context of the report of examination dated in June 2012 it appeared that the examiner at that time meant to discuss complaints of numbness rather than the hip condition.  The physician indicated that the Veteran's numbness is at least as likely as not caused by the numbness which he had in the military even though it was not mentioned on exit examination.

* The Veteran may have had compression of a sensory branch of the sciatic nerve with trauma of the fall leading to long term sensory change.  This would overlap with his diagnosis of L4 radiculopathy, but there was no weakness or limping related to numbness and this has not been a progressive problem.

* Sensory change of the hip related to the sciatic nerve is less likely as not caused or aggravated by the Veteran's lumbar spine condition.  The physician noted that there was no evidence of concurrent weakness or altered gait related to this condition, and that L4 radiculopathy would overlap with the sensory change and would be caused by, not causal of, low back disorder.

Having reviewed the VA physician's opinion and remarks concerning the Veteran's left thigh/leg numbness, the Board believes that remand is necessary for a clear medical opinion by a physician skilled in neurological disorders.  Here, the physician states that the Veteran's current symptoms of numbness are related to the numbness in service and that his symptoms overlap with his radiculopathy.  This conclusion appear to be predicated on speculation that the Veteran sustained compression of a sensory branch of the sciatic nerve with trauma when his fell in service that led to long term sensory change.  The physician's statements appear incongruous with the normal clinical evaluation of the neurological system at service separation in addition to a lack of complaints.  The physician does not explain how he reached his conclusion that there was a compression of a sensory branch of the sciatic in service or why the Veteran's sciatic nerve involvement is unrelated to his lumbar spine disorder.

It is noted that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the February 2013 medical opinion does not lay out clearly the conclusions with supporting data and a reasoned medical explanation connecting the two.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA neurological examination by a physician appropriately skilled to identify all nerve disorders of the left thigh/hip.  The physician should opine as to whether it is as likely as not (50 percent probability or greater) that any currently found neurological disorder of the left leg/hip is related to service to include the Veteran's fall in service.  The claims files and any pertinent evidence in Virtual VA that is not included in the claims files should be made available to the physician.

A complete rationale for all opinions is required.  That is, the physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO should adjudicate the claim for service connection for a disability manifested by left thigh/hip numbness.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


